Cooper, C. J.,
delivered the opinion of the court.
The assignee in the deed of assignment made by Whitney, was not a bona fide purchaser for value, and the property in his hands was subject to the distress warrant sued out by the landlord. Paine v. Hotel Co., 60 Miss., 360. The statutory *355proceeding by which the assignee was converted into a receiver, had no other effect upon the right of the landlord than to preclude her from making an actual levy of the writ upon the property in the hafids of the receiver and necessitating an application to the court for the recognition and enforcement of her right to go against the property or to have satisfaction out of its proceeds.

The decree is affirmed.